Case 4:21-cv-00694-ALM-KPJ Document 8-9 Filed 09/07/21 Page 1 of 2 PagelD#: 475

Case 4:20,cv-00896-ALM-KPJ Document 20-11 Filed 12/28/20 Page 1 of 2 PagelD #: 189

Exhibit J

Oo FSF AYN HR mr FSF WD BH

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

72

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-9 Filed 09/07/21 Page 2 of 2 PagelD #: 476

Case 4:20,cv-00896-ALM-KPJ Document 20-11 Filed 12/28/20 Page 2 of 2 PagelD #: 190

 

] Riclalecl) a |

This page isn't available

‘The fink you followed may be brokes, o¢ the page may hava been remowed,

73

 

 

 

 
